Citation Nr: 0209021	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  00-19 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina, (the RO) which determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for bilateral hearing loss.  The 
veteran filed a timely appeal with respect to that decision.  
In a May 2001 decision, the Board determined that the veteran 
had submitted new and material evidence and the claim for 
service connection for bilateral hearing loss was reopened.  
The Board remanded the claim to the RO for additional 
development.     


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss as defined by VA 
regulations.  

2.  Medical evidence establishes a link between the veteran's 
current bilateral sensorineural hearing loss and his period 
of service including noise exposure in service.  


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2001).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Service connection- in general

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection may also be granted for a disability 
initially diagnosed after service when such is shown to be 
related to service.  38 C.F.R. § 3.303(d) (2001).

In cases in which sensorineural hearing loss is involved, 
service connection may be granted if permanent hearing loss 
appeared to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001); 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2001).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).

Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The VCAA provides that the assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim: (1) The claimant's service medical 
records and, if the claimant has furnished the Secretary 
information sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air service 
that are held or maintained by a governmental entity; and (2) 
Records of relevant medical treatment or examination of the 
claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records.  38 U.S.C.A. 
§ 5103A.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.


Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

Service records indicate that the veteran's military 
occupation was airplane and engine mechanic.  He was assigned 
to the 356th Fighter Bomber Squadron.  The veteran's battles 
and campaigns included Air Offensive in Europe, Normandy, 
Northern France, and Rhineland.  

Service medical records indicate that upon discharge 
examination in November 1945, hearing (Whispered Voice) was 
15/15 in both ears.  

A March 1948 VA examination report indicates that ordinary 
conversation was heard from 20 feet for both ears.  

VA treatment records dated in 1999 and 2000 show that the 
veteran was treated for otitis media of the right ear. 

A January 2002 VA audiometric evaluation report indicates 
that the claims folder was reviewed.  The veteran reported 
having difficulty hearing since service.  He also reported 
that he has had tinnitus for 50 to 60 years.  The tinnitus 
was bilateral and constant.  The veteran reported that he did 
not have noise exposure following service.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
75
90
100
LEFT
40
40
55
70
75

The average puretone threshold for the right ear was 80.  The 
average puretone threshold for the left ear was 60.  Speech 
audiometry revealed speech recognition ability of 40 percent 
in the right ear and 60 percent in the left ear.  Otoscopy 
revealed some drainage from the right ear.  The diagnosis was 
a moderate sloping to profound mixed hearing loss 
bilaterally.  It was noted that test reliability was fair and 
the veteran had difficulty with the taped recordings.  The 
evaluator noted that a determination as to the exact amount 
of hearing loss was hard to do at that visit and the veteran 
would need to be retested.  It was also noted that the 
veteran would need to be retested and evaluated by an 
otolaryngologist.  

On the authorized audiological evaluation in February 7, 
2000, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
65
75
90
105
LEFT
20
30
45
70
65

In a July 2000 statement, the veteran indicated that in 
service, for two years, he was an airplane mechanic and he 
was always around the noise of the engines.  The veteran 
stated that he would stand next to running planes and he did 
not wear ear protection.  He stated that when he went 
overseas, he was with the 354 Fighter Group, 356th Fighter 
Squadron.  He stated that they were supposed to take over an 
airstrip and they were shelled by the Germans.  He indicated 
that a 88 mm shell landed near his foxhole.  

A February 2000 VA ear disease examination report reveals 
that the veteran had ear infections as a child but he also 
was exposed to significant noise during his military career.  
Examination revealed that the veteran had yellowish, purulent 
discharge covering both the ear canal and the ear drum.  The 
examiner noted that this appeared to be a significant long-
standing otitis externa on the right side.  The examiner 
reviewed the audiogram.  The examiner also reviewed the 
claims folder.  The impression was otitis externa of the 
right ear of fairly long-standing duration which has had no 
treatment, bilateral sensorineural hearing loss which was as 
likely as not to some degree caused by noise exposure in 
service, mixed component of the hearing loss in the right ear 
perhaps caused by the otitis externa probably not associated 
with any noise exposure, and hearing aid usage.  

A February 2000 VA audiometric examination report indicates 
that the examiner stated that it was hard to determine how 
much hearing loss was due to the external otitis or due to 
noise induced hearing loss.  The examiner stated that it was 
as likely as not that the veteran's military service could 
have contributed to his hearing loss.   

Analysis

Initial matters

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  
Specifically, VA fulfilled its duty to notify the veteran of 
the necessary information and evidence regarding the claim on 
appeal.  In an April 2002 supplemental statement of the case, 
the RO notified the veteran of the pertinent law and 
regulations and advised the veteran of the evidence that was 
considered in the claim.  

The Board finds that the RO fulfilled its duty to assist the 
veteran in obtaining evidence.  The veteran's service medical 
records are associated with the claims folder.  The veteran 
was afforded VA examinations in January 2002 and February 
2002.  Pertinent VA treatment records have been submitted by 
the veteran and are associated with the claims file.  In 
November 2001, the veteran was advised of the VCAA.  In 
December 2001, the veteran informed the VA that he had no 
additional evidence to submit.       

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of the claim on appeal and has been accorded the opportunity 
to present evidence and argument in support of the claim; and 
indeed he has done so.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and finds that the development of the claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, a remand of this matter for further 
development would not avail the appellant or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

The Board also notes that because this decision effects a 
complete grant of the benefit sought on appeal, appellate 
review of this claim may be conducted without prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Discussion

The medical evidence of record does establish hearing loss as 
defined by 38 C.F.R. § 3.385.  The February 2000 and the 
January 2002 VA audiometric data meets the regulatory 
criteria for hearing loss disability.  See 38 C.F.R. § 3.385.  

The veteran stated that he was an airplane mechanic in 
service.  He stated that he was always around the noise of 
the aircraft.  He indicated that he did not wear ear 
protection and ear protection was unheard of in those days.  
The veteran also stated that he went overseas with the 354 
Fighter Group, 356 Fighter Squadron.  He indicated that they 
were supposed to take over an airstrip and the Germans 
shelled them with 88 mm shells.  The veteran stated that a 
shell landed near his foxhole.  The Board notes that the 
veteran's service records show that he was an airplane and 
engine mechanic in service and he served with the 356th 
Fighter Squadron.  He was in the Normandy and Air Offensive 
in Europe Campaigns.  Thus, the Board finds that this is 
competent evidence that the veteran sustained noise exposure 
in service.  

The veteran's service medical records contain no subjective 
complaints of hearing loss, and at his medical examination 
for separation from service in 1945, hearing loss was not 
found.  

The VA examiners who conducted the February 2002 VA 
examinations opined that the veteran's bilateral 
sensorineural hearing loss was associated with noise exposure 
during the veteran's service.  The February 2002 VA ear 
disease examination report includes a medical opinion which 
links the bilateral hearing loss to the veteran's report of 
noise exposure during service.  The VA examiner stated that 
the veteran's bilateral sensorineural hearing loss was as 
likely as not to some degree caused by the noise exposure in 
service.  The February 2002 VA audiometric examination report 
indicates that the VA examiner stated that it was as likely 
as not that the veteran's military service could have 
contributed to his hearing loss.

There is no medical evidence in the record to rebut the 
medical opinion linking the veteran's bilateral hearing loss 
to noise exposure in service. 

Therefore, as the competent evidence of record demonstrates 
that the veteran had noise exposure in service and the 
medical evidence demonstrates a link between the veteran's 
current bilateral sensorineural hearing loss and the noise 
exposure in service, the Board finds that the credible and 
probative evidence in this case supports the veteran's claim, 
and a grant of service connection for bilateral sensorineural 
hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.385.  Accordingly, service connection 
for bilateral sensorineural hearing loss is granted. 



ORDER

Service connection for bilateral sensorineural hearing loss 
is granted. 



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

